DETAILED ACTION
	This action is responsive to 09/28/2020.
	Claims 1-18 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  claims 11 and 12 recite the limitations “the plurality of kinds of light-emitting elements emitting colors” and “the plurality of the second light-emitting elements”. There is no antecedent basis for these limitations. To overcome the objection, Applicant may change dependency of claims 11 and 12 from claim 1 to claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US Pub. 2015/0379927 same as US Patent 9,640,097).
Regarding claim 1, Cai discloses a display device including a display region and a frame region provided around the display region (see fig. 5) and configured to display an image by causing first light-emitting elements provided in the display region to emit light (i.e., each OLED pixel circuit in fig. 5 includes a light-emitting diode 204), the display device comprising: a plurality of data lines to which data signals for displaying the image are supplied (i.e., multiple data lines Data (only Data(1) and Data(2) are shown in figs. 4-5)-see figs. 4-5 with description [0023]); a plurality of control lines arranged to intersect the plurality of data lines (i.e., multiple scan lines Scan(n), Scan(n+1)-see figs. 4-5 with description in [0023]); a plurality of pixel circuits including the first light-emitting elements (see fig. 5), each of the first light-emitting elements being provided at each of intersection points of the plurality of data lines and the plurality of control lines (see fig. 5-each pixel circuit is at the intersect of a data line and a scan line, and includes a light-emitting diode 204); a control circuit configured to activate the plurality of corresponding control lines at a timing at which the data signals are supplied to the plurality of data lines (i.e., scanning driver connected to the plurality of scanning lines-see [0007], [0008], and [0035]); and second light-emitting elements provided in the frame region (defect detection unit, particularly an organic light-emitting diode 206-see fig. 5 and [0024]), each of the second light-emitting elements being provided for each of the plurality of control lines (see fig. 5-the organic light-emitting diode 206 is disposed at a first endpoint 205 of each scanning line), wherein electrical signals flowing through the plurality of control lines or see fig. 5 with description in [0025]-[0026]).  
Regarding claim 2, Cai discloses wherein one of a cathode electrode or an anode electrode of a second light-emitting element of the second light-emitting elements is electrically connected to a control line of the plurality of control lines or a node of the nodes (see fig. 5 with description in [0024]-the organic light-emitting diode is disposed at a first endpoint 205 of each scanning line), and the other of the cathode electrode or the anode electrode of the second light-emitting element is connected to a first constant voltage source (the other end of each organic light-emitting diode 206 is connected to the common ground terminal 207).  
Regarding claim 13, Cai discloses wherein the plurality of control lines are scanning lines (i.e., multiple scanning lines Scan(n), Scan(n+1), Scan(n+2), etc.-see fig. 5 and [0023]), and the control circuit is a scanning line drive circuit (see [0007]-[0008] and [0035]).  
Regarding claim 15, Cai discloses wherein the first light-emitting element and the second light-emitting element are organic EL elements (see [0005], wherein the display is described as being an OLED, which follows that light-emitting diode 204 (see fig. 5) is an organic light-emitting diode, and [0024]-[0025] further describes light-emitting diode 206 of the defect detection unit as being an organic light-emitting diode).  
Regarding claim 16, Cai discloses a manufacturing method for a display device (see [0027]), the display device including a display region (see fig. 5 and [0006]), a frame region provided around the display region (see fig. 5), first light-emitting elements see fig. 5-a light-emitting diode 204), a plurality of data lines to which data signals for displaying the image are supplied (i.e., multiple data lines Data (only Data(1) and Data(2) are shown in figs. 4-5)-see figs. 4-5 with description [0023]), a plurality of control lines arranged to intersect the plurality of data lines (i.e., multiple scan lines Scan(n), Scan(n+1)-see figs. 4-5 with description in [0023]), a plurality of pixel circuits including the first light-emitting elements (i.e., each OLED pixel circuit in fig. 5 includes a light-emitting diode 204), each of the first light-emitting elements being provided at each of intersection points of the plurality of data lines and the plurality of control lines (see fig. 5-each pixel circuit is at the intersect of a data line and a scan line, and includes a light-emitting diode 204), a control circuit configured to activate the plurality of corresponding control lines at a timing at which the data signals are supplied to the plurality of data lines (i.e., scanning driver connected to the plurality of scanning lines-see [0007], [0008], and [0035]), and second light-emitting elements provided in the frame region (defect detection unit, particularly an organic light-emitting diode 206-see fig. 5 and [0024]), each of the second light-emitting elements being provided for each of the plurality of control lines (see fig. 5-the organic light-emitting diode 206 is disposed at a first endpoint 205 of each scanning line), the manufacturing method comprising: inspecting the control circuit by inputting, to the second light-emitting elements, electrical signals flowing through the plurality of control lines or electrical signals flowing through nodes provided in the control circuit, and detecting and evaluating light emission from the second light-emitting elements (see fig. 5 with description in [0025]-[0028]).  
Regarding claim 17, Cai discloses wherein in inspecting the control circuit, performed is at least one of identifying a wiring line defective stage in the control circuit connected to the plurality of control lines, identifying a defective element in the control circuit, identifying an inter-wiring-line short in the control circuit, and identifying a wiring line open in the control circuit (see, for example, [0020], which discloses a method for detecting lines that are broke or have micro-short circuiting, wherein the defect detection unit detects whether, a data line or a scanning line corresponding to the organic light-emitting diode has a defect in case that the organic light emitting diode does not emit light or the luminous intensity is lower than a predetermined value).
Regarding claim 18, Cai discloses wherein the second light-emitting elements and the first light-emitting elements are formed simultaneously (see figs. 2-5, also [0021] and [0027]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Yamada (JP2004-258489A).
Regarding claim 10, Cai does not appear to expressly disclose wherein a plurality of kinds of light-emitting elements emitting colors different from each other are 
Yamada is relied upon to teach wherein a plurality of kinds of light-emitting elements emitting colors different from each other are used for a plurality of the second light-emitting elements respectively provided to the plurality of control lines (see fig. 4, with description in English abstract, wherein light beams emitted by organic EL elements 21 of pixel circuits 20R, 20G, and 20B (i.e., red, green, and blue subpixels) are monitored and detected by optical detecting elements 22 for adjusting variance in luminance).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yamada with the invention of Cai by using light-emitting diodes of different colors for the defect detection unit 206, in order to implement the invention of Cai in an organic EL device that performs color display.
Regarding claim 11, Cai in view of Yamada teaches using a plurality of kinds of light-emitting diodes for the defect detection unit as in claim 10 above, and Cai is further relied upon to teach wherein a plurality of the nodes are provided (see fig. 5, wherein a plurality of nodes are provided (first end point 205-see [0024]) for connecting the organic light-emitting diodes 206 to each scan line Scan(n)).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Park (US Pub. 2017/0269398) and Yamada.
Regarding claim 12, Cai discloses wherein the plurality of control lines are scanning lines (i.e., multiple scan lines Scan(n), Scan(n+1), Scan(n+2) etc., see fig. 5 and [0023]), the control circuit is a scanning line drive circuit (i.e., scanning driver-see [0007]-[0008] and [0035]).
Cai does not appear to expressly disclose wherein the plurality of control lines are emission lines, the control circuit an emission driver.
Park, in for example [0041], teaches that a line of which a position of short circuit defect is detected may be any line, such as a sensing line, scan line, an emission control line, an initialization control line, etc.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Cai by coupling the defect detection unit in any signal line, such as an emission control line, as taught by Park, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., detecting defects, such as a short-circuit, in a signal line).
Cai in view of Park does not appear to expressly teach and the plurality of kinds of light-emitting elements emitting colors different from each other are used for the plurality of the second light-emitting elements respectively provided to the scanning lines and the emission lines.
Yamada, in for example fig. 4 with description in English abstract, teaches that light beams emitted by organic EL elements 21 of pixel circuits 20R, 20G, and 20B (i.e., red, green, and blue subpixels) are monitored and detected by optical detecting elements 22 for adjusting variance in luminance.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Park.
Regarding claim 14, Cai does not appear to expressly disclose wherein the plurality of control lines are emission lines, and the control circuit is an emission driver.
Park, in for example [0041], teaches that a line of which a position of short circuit defect is detected may be any line, such as a sensing line, scan line, an emission control line, an initialization control line, etc.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Cai by coupling the defect detection unit in any signal line, such as an emission control line, as taught by Park, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., detecting defects, such as a short-circuit, in a signal line).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the connection methods for the second light-emitting transistor recited in claims 3-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627